UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1080


UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                    Plaintiff - Appellee,

             v.

MICHAEL K. MARTIN,

                    Defendant - Appellant,

             and

NORTH STAR FINANCE LLC; THOMAS G. ELLIS; YASUO ODA; THOMAS
H. VETTER; SHARON L. SALINAS; CAPITAL SOURCE FUNDING LLC;
CAPITAL SOURCE LENDING LLC; GOODWILL FUNDING INC., Relief
Defendants; CHAREL WINSTON, Relief Defendants,

                    Defendants,

             v.

GRIFFIN THOMAS ELLIS; ANDREW HUTCHISON,

                    Third Party Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-01339-GJH)


Submitted: April 20, 2017                                      Decided: April 25, 2017
Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael K. Martin, Appellant Pro Se. Jeffrey Alan Berger, UNITED STATES
SECURITIES & EXCHANGE COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

        Michael K. Martin seeks to appeal the district court’s order compelling him to

produce certain documents in response to Appellee’s discovery requests and the district

court’s entry of a preliminary injunction.

        This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The discovery

order Martin seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Thus, this court lacks jurisdiction to resolve that aspect of his appeal.

        A preliminary injunction is an appealable interlocutory order. 28 U.S.C. § 1292.

When the United States or its officer or agency is a party, the notice of appeal must be filed

no more than 60 days after the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed. R. App.

P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing

of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551
U.S. 205, 214 (2007).

        The district court’s preliminary injunction order was entered on the docket on May

21, 2015. The notice of appeal was filed on January 16, 2017. Because Martin failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we deny leave to proceed in forma pauperis and dismiss the appeal. We deny Martin’s

motions to vacate all district court orders, to dismiss the case in the district court, and for

stay.   We dispense with oral argument because the facts and legal contentions are

                                              3
adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                          4